Case 17-62462-jrs   Doc 48   Filed 03/01/21 Entered 03/01/21 07:58:26       Desc Main
                             Document      Page 1 of 3




 IT IS ORDERED as set forth below:



 Date: February 26, 2021
                                            _____________________________________
                                                        James R. Sacca
                                                  U.S. Bankruptcy Court Judge

 _______________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISON

  IN RE:

  KIMBERLY CAITLIN LEWIS                :        CHAPTER 13
                                        :
               Debtor.                  :        CASE NO.: 17-62462-JRS

  -------------------------------------------------------:
                                                         :
   KIMBERLY CAITLIN LEWIS                                :
                                                         :
                     Movant                              :
                                                         :
   v.                                                    :
                                                         :
   TOYOTA MOTOR CREDIT CORP.                             :
                                                         :
                     Respondent                          :
   ===============================================================

                      ORDER GRANTING DEBTOR’S
                MOTION TO CEASE PAYING PROOF OF CLAIM
Case 17-62462-jrs     Doc 48     Filed 03/01/21 Entered 03/01/21 07:58:26         Desc Main
                                 Document      Page 2 of 3



         The above Debtor, KIMBERY C. LEWIS (“Debtor”) filed an Objection

  (“Objection”) to Proof of Claim No. 4-1 of Toyota Motor Credit Corp. (“Claimant”)

  dated January 8, 2021 (Doc. No. 46) based on its payment in full from insurance proceeds

  from GEICO. All parties were served and none filed any written response. The Court

  held a hearing on the Objection on February 17, 2021 at which there was no appearance

  for Claimant, and Howard P. Slomka, Esq. attended on behalf of Debtor.       Chapter 13

  Trustee was represented by Maria C. Joyner, Esq. and expressed that she had no

  opposition to the Motion. It is thereby

         ORDERED that Debtor’s Objection to Proof of Claim No. 4-1 of Toyota Motor

  Credit Corp. is granted and Claim No. 4-1 is disallowed;

         IT IS FURTHER ORDERED that the claims register in this case will reflect that

  Claim No. 4-1 will be disallowed.

         IT IS FURTHER ORDERED that the Chapter 13 Trustee shall disburse all

  remaining insurance proceeds, less the statutory fee of the Trustee, to allowed unsecured

  claims and increase the base of the plan.




                                  [END OF DOCUMENT]



  Prepared and Presented by:

  ____/s/_______
  Howard Slomka
  Georgia Bar #652875
  Slipakoff and Slomka PC
  2859 Paces Ferry Road
Case 17-62462-jrs   Doc 48   Filed 03/01/21 Entered 03/01/21 07:58:26   Desc Main
                             Document      Page 3 of 3



  Suite 1700
  Atlanta, Georgia 30339
  Attorney for Debtors


  NO OPPOSITION

  /s/ __________________
  Maria C. Joyner
  Ga Bar # 118350
  Staff Attorney for
  Nancy J. Whaley
  Standing Chapter 13 Trustee
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  mjoyner@njwtrustee.com
  678-992-1210




                                    DISTRIBUTION LIST


  Nancy J. Whaley
  Standing Chapter 13 Trustee
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303

  TOYOTA MOTOR CREDIT CORP.
  c/o Buckley Madole PC
  PO Box 9013
  Addison, TX 75001
